              Case 1:19-cv-01111-GSA Document 27 Filed 08/31/20 Page 1 of 2


     DOLLY TROMPETER
 1
     CA Bar ID No. 235784
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 415-271-8604
 4
     Fax: 866-282-6709
 5   dolly@dollydisabilitylaw.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01111-GSA
     PHOUA HER,                                        )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 15-day extension of time,
19   from 8/27/2020 to 9/11/2020 , for Plaintiff to serve Defendant with PLAINTIFF’S REPLY.
20          This is Plaintiff’s first request for an extension of time on this task, but fourth overall.
21          On 1/17/2020, Plaintiff requested a 30 day extension to file her Confidential Letter Brief.
22   (Doc 12) On 4/23/2020, Plaintiff requested a 30-day extension to file her Opening Brief. (Doc
23   16) On 5/26/2020, Plaintiff filed a second extension request for an additional 30 days to file her
24   Opening Brief. On the second extension request, Plaintiff’s Counsel was dealing with the effects
25   of COVID-19 protocols and reduced support staff. To remedy the backlog, Plaintiff’s Counsel
26   has retained co-counsel, Dolly Trompeter. On 8/18/2020, Dolly Trompeter entered her
27   appearance in this matter. (Doc 25)
28



                                                   1
               Case 1:19-cv-01111-GSA Document 27 Filed 08/31/20 Page 2 of 2



 1           Attorney Dolly Trompeter requires additional time to review the case material and to
 2   draft the reply for the Court. It is not Plaintiff’s intention to delay this matter. Indeed, the
 3   recruitment of Ms. Trompeter is intended to remedy the issue of frequent extension requests.
 4           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 5   and Court for any inconvenience this may cause.
 6
                                             Respectfully submitted,
 7
 8   Dated: August 27, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

 9
                                         By: /s/Dolly M. Trompeter
10
                                            DOLLY M. TROMPETER
11                                          Attorneys for Plaintiff

12
13
     Dated: August 28, 2020                  McGREGOR W. SCOTT
14                                           United States Attorney
                                             DEBORAH LEE STACHEL
15                                           Regional Chief Counsel, Region IX
16                                           Social Security Administration

17
                                         By: */s/ Lynn Harada
18                                          Lynn Harada
19                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
20                                          (*As authorized by email on 8/28/2020)
21
22   IT IS SO ORDERED.

23       Dated:     August 31, 2020                               /s/ Gary S. Austin
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28



                                                    2
